Citation Nr: 0713519	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-39 173	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from February 1985 to June 
1986.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

As originally developed for appeal, the veteran's claim 
included the issue of entitlement to service connection for a 
psychiatric disorder.  In February 2006, the RO established 
service connection for panic disorder with agoraphobia and 
generalized anxiety disorder.  Since the veteran has been 
granted service connection for his psychiatric disorder, that 
issue is moot, and is no longer before the Board.  


FINDING OF FACT

Tinnitus was not manifested during the veteran's active 
service, and the veteran has not presented competent medical 
evidence of a nexus between any current tinnitus and service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records (SMRs) are entirely negative for 
complaints, findings, or diagnosis of tinnitus.  The 
veteran's separation document, DD Form 214, indicates that he 
served as a fighting vehicle infantryman.  

The post-service evidentiary record consists primarily of 
records from the Social Security Administration (SSA) and 
Workers' Compensation records which pertain largely to 
psychiatric and orthopedic problems.  There are no pertinent 
clinical records associated with the claims file until 
October 2003, when the veteran underwent private evaluation 
for complaints of persistent ringing in the right ear.  

In August 2004 the veteran underwent a VA examination in 
connection with his claim for service connection.  He 
reported a long history of bilateral constant tinnitus which 
he described as moderate to severe.  He indicated that he was 
involved in training exercises and that his military noise 
exposure consisted of live fire from M16 rifles, the guns on 
the Bradley vehicles and tank missiles.  He also reported 
wearing ear protection at the time.  Post service the veteran 
served as a police officer for 13 years and wore ear 
protection most of time when qualifying with side arms, 
although on occasion he did not.  He also did some shooting 
on a farm without the benefit of ear protection.  The 
examiner noted that he was unable to find any documentation 
of complaints of tinnitus in service medical records despite 
the veteran's assertions.  Based on the available evidence 
the examiner concluded that it was less likely than not that 
the veteran's tinnitus was related to military acoustic 
trauma.  

Thereafter the veteran submitted a January 2006 medical 
opinion from his private treating physician.  The physician 
indicated treatment of the veteran for 15 years noting that 
the bilateral tinnitus may well have been a result of his 
exposure to extreme noise while on active duty.  The 
physician stated that as the veteran was in a setting where 
noise exposure from tanks could be quite harmful, the 
condition in question could as likely as not have manifested 
or been aggravated while he served on active duty.  The 
physician then noted that any hearing assessments done prior 
to military service and subsequently at the end of or 
following his military service could possibly shed additional 
light on this issue.  


Law, Regulations, and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

As noted previously, the SMRs in this case are entirely 
negative for complaints or findings of symptoms indicative of 
tinnitus.  As a result, these records do not affirmatively 
establish that the claimed disability had its onset during 
military service.  Rather, the medical evidence tends to 
establish that the veteran developed tinnitus after his 
separation from military service.  Therefore, the question 
that must be answered in this case is whether the tinnitus 
the veteran has now is the result of the noise trauma he 
underwent during service.  

In that regard, the Board is cognizant of the veteran's 
assertions and the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology. 
However, as discussed above there is no objective medical 
evidence of tinnitus during service.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case, as the medical evidence of record has demonstrated no 
continuity of symptomatology.  In fact, the record contains 
no clinical reference to tinnitus before 2003, about 17 years 
after service discharge.  Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of 
a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).

Moreover, the competent evidence of record does not 
etiologically relate the veteran's tinnitus to service.  The 
2004 VA audiologist who examined the veteran and reviewed the 
evidence of record diagnosed tinnitus and found that it was 
not the result of military noise exposure.  This opinion was 
based upon review of the veteran's claims folder, including 
the SMRs.  The VA opinion is consistent with the veteran's 
medical history and in rendering his opinion, the VA examiner 
took into consideration the veteran's history of noise 
exposure during service as well as the lack of in-service 
complaints to support his conclusion.  

With regard to the private physician's statement, it is 
significant to note that it does not indicate that review of 
the claims file was undertaken, nor do the comments reflect 
knowledge of the veteran's entire history.  In fact, the 
physician did not indicate any source, independent of the 
veteran, regarding his medical history and reported acoustic 
trauma in service.  Therefore, that particular medical 
opinion, in context, is merely the recordation of the history 
as related by the veteran, and does not represent a medical 
conclusion or opinion by the author.  See LeShore v. Brown, 
8 Vet. App. 406 (1995); see also Prejean v. West, 13 Vet. 
App. 444, 448-9 (factors for assessing probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion) and Elkins v. 
Brown, (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's SMRs or another relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis).  As a result, the Board finds the 
private opinion to be of minimal probative value.  

Although the veteran is competent to report the symptoms he 
has experienced, he is not competent to testify to the fact 
that a reported acoustic trauma he experienced in service and 
his current tinnitus diagnosed long after service are 
related.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to render medical 
opinions).  We of course do not doubt that the veteran's 
service involved exposure to various types of noise, but the 
mere fact of noise exposure in service does not, by itself, 
establish a basis for the grant of service connection.  The 
probative evidence in this case reflects that the SMRs do not 
refer to tinnitus or any other indications of the onset of a 
disability, and the competent and probative remaining medical 
reports are dated many years after the veteran's active 
service and do not relate the veteran's disorder to service.  

For the above stated reasons, the Board finds that the 
preponderance of the evidence is against this claim, and that 
there is no reasonable doubt to be resolved.  The claim is 
denied.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in August 2002, April 2004 and March 2006, 
the RO informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Taken together, the letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a November 
2006 SSOC, he was provided with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


